DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 01/03/2022, with respect to the claim interpretation and 112 rejections have been fully considered and are persuasive.  The claim interpretation and 112 rejections have been withdrawn. 
Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive. The title of the invention is not descriptive relevant to the claimed invention.  The claims are directed to an imaging apparatus (not just a data apparatus) for generation of calibration data by interpolation.
Applicant’s arguments with respect to claims 1 and 12-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ichihara et al. (herein after will be referred to as Ichihara) (US 20170332067) in view of Hirooka et al. (herein after will be referred to as Hirooka) (JP 2008-241491).

Regarding claim 1, Ichihara discloses an image data processing apparatus, comprising: 
circuitry configured to: acquire, from a multi-lens camera including a first imager at a first viewpoint and a second imager at a second viewpoint different from the first viewpoint, a first captured image of the first imager and a second captured image of the second imager to respect to a plurality of focus positions of the multi-lens camera, wherein the plurality of focus positions of the multi-lens camera is different from one another, and each of the first captured image and the second captured image includes a known object; and [See Ichihara [Fig. 10] Stereo Camera (imagers at different viewpoint) with each imager having a different focus lens position.  Also, see 0002, detecting pixels for the same object in the plurality of images.]
wherein the interpolation is based on a pixel difference between a first pixel position in the first captured image and a second pixel position in the second captured image, and each of the first pixel position and the second pixel position corresponds to a position of the known object through the plurality of focus [See Ichihara [0003] Parallax amount is calculated based on a coordinate difference amount on each image of the corresponding points among the respective viewpoints.  Also, see 0007, the first and second image have different optical parameter values. Also, see 0002, detecting pixels for the same object in the plurality of images having different optical parameters.]
Ichihara does not explicitly disclose
generate calibration data by interpolation of parallax information which represents a parallax between the first captured image and the second captured image,
However, Hirooka does disclose
generate calibration data by interpolation of parallax information which represents a parallax between the first captured image and the second captured image, [See Hirooka [0018] When the current zoom and focus information is unavailable, linear interpolating the camera information by referencing available zoom and focus information.  Also, see [0012] Camera calibration processing in advance using a calibration pattern or the like.  Camera information includes for each of the two imaging units internal parameters that varies depending on the zoom magnification and focus position.  Also, see 0012, Stereo image processing on a stereo image using the camera information (interpolated camera information)…parallax information is obtained.]


Regarding claim 12, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 12.

Regarding claim 13, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 13.

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 10-11 are generating calibration data (such as the 2D graph/3D graph in Fig. 7 and 12 respectively) using input parameters of focus positions, pixel difference and/or zoom magnifications.  The two references below both disclose this concept but fail to qualify as prior art due to their filing date.
Rowell (US 20190158813) – Figs. 8A-8E – show 2D/3D calibration charts for interpolation.  Also, see Fig. 9, camera settings of zoom, focus and stereoscopic calibration metadata are inputted to interpolation subsystem.  Also, see 0065, stereoscopic calibration metadata includes a mapping of coordinates between the right and left images.  Also, see 0224, pixel shift parameters applied to calibration metadata.
Rowell (US 20190058870) – Fig. 8E and para. 0135- Multi-interpolation function using focus and zoom.  Also, see 0150, calibration parameters having camera settings proximate to real time camera settings are interpolated using interpolation functions.  Also, see Figs. 8 show using a 2D graph or 3D graph using focus, zoom and baseline.  Also, see Fig. 9, calibration file includes zoom, focus and stereoscopic calibration metadata 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486